                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

    Equal Employment Opportunity        )              JUDGMENT IN CASE
            Commission,                 )
                                        )
                                        )
               Plaintiff,               )             5:18-cv-00180-KDB-DSC
                                        )
                                        )
             Shana Knox                 )
                                        )
          Intervenor Plaintiff          )
                                        )
                  vs.                   )
                                        )
 Joe's Old Fashioned Bar-B-Que, Inc.,   )
              Defendant,                )

 DECISION BY JURY. This action having come before the Court by jury trial and a verdict
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
jury verdict entered on October 8, 2020 Order.

                                                 October 8, 2020




      Case 5:18-cv-00180-KDB-DSC Document 99 Filed 10/08/20 Page 1 of 1
